

Exhibit 10.1
EXECUTION VERSION

DIRECTOR NOMINATION AGREEMENT
February 9, 2015
This Director Nomination Agreement, dated as of February 9, 2015 (this
“Agreement”), is by and between (i) Forestar Group Inc., a Delaware corporation
(the “Company”) and (ii) SpringOwl Associates LLC (together with its Affiliates,
“SOA”) and Cove Street Capital, LLC (together with its Affiliates, “Cove Street”
and, collectively with SOA, the “Investors”). The Investors and the Company
shall collectively be referred to herein as the “Parties.” In consideration of,
and reliance upon, the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
1.
Board Representation and Board Matters. Each Party agrees that:

(a)
As promptly as practicable after the execution and delivery of this Agreement,
the Board of Directors of the Company (the “Board”) will increase its size by
two directorships, appoint Mr. David L. Weinstein to the Board as a director of
the class of directors whose terms expire in 2017 (the “2017 Class”), appoint
Mr. Daniel B. Silvers to the Board as a director of the class of directors whose
terms expire in 2015 (the “2015 Class”) and include Mr. David L. Weinstein as a
nominee to the 2017 Class and Mr. Daniel B. Silvers as a nominee of the class of
directors whose terms expire in 2018 on the slate of directors to be elected at
the annual meeting of stockholders of the Company to be held in 2015 (the “2015
Annual Meeting”). Mr. David L. Weinstein and Mr. Daniel B. Silvers shall
collectively be referred to herein as the “New Nominees”. The Investors
acknowledge that within ten calendar days of the date of execution of this
Agreement, a Form 3 is required to be filed with the U.S. Securities and
Exchange Commission (the “SEC”) via EDGAR for each of the New Nominees in
connection with the appointment of the New Nominees to the Board. With respect
to Form 4 filings, the Company will make such filings for the New Nominees
consistent with its practice with respect to the other directors.

(b)
Mr. David L. Weinstein will be offered the opportunity to become a member of the
Board’s (i) Compensation Committee, (ii) Executive Committee and (iii) Audit
Committee and Mr. Daniel B. Silvers will be offered the opportunity to become a
member of the Board’s (i) Nominating and Governance Committee, (ii) Executive
Committee and (iii) Audit Committee; provided, that each New Nominee, subject to
satisfying the Company’s governance policies in effect as of the date hereof and
as in effect from time to time (to the extent any changes in the Company’s
governance policies are not, and could not reasonably be construed to have been,
implemented for the purpose of removing the New Nominees from a committee) and
applicable law and the rules and regulations of the New York Stock Exchange (or
any other securities exchange on which the Company’s securities are then traded)
as in effect from time to time, shall continue to have the right to serve on
such committees for so long as he serves on the Board. SOA and Cove Street
acknowledge that if the Board determines in its good faith judgment that the New
Nominees no longer satisfy the Company’s governance policies, applicable law or
the rules and regulations of the New York Stock Exchange (or any other
securities exchange on which the Company’s securities are then traded), as in
effect from time to time, with respect to service on a committee of the Board,
the Board shall have the discretion to remove any New Nominee from a committee
set forth above, so long as (i) the treatment of the New Nominees is not
inconsistent with the treatment of the other directors and (ii) any changes in
the Company’s governance policies are not, and could not reasonably be construed
to have been, implemented for the purpose of removing the New Nominees from a
committee.




1

--------------------------------------------------------------------------------



(c)
Each of the Investors shall, severally, but not jointly, and shall, severally,
but not jointly, cause their respective Affiliates to, immediately cease all
communication efforts, direct or indirect, in furtherance of any potential
efforts to influence the management and policies of the Company. Prior to the
execution of this Agreement, Cove Street shall have taken down the website
www.valueforshareholders.com so that the website is no longer accessible and
Cove Street shall, and SOA shall use its best efforts to cause Cove Street to,
cause such website to remain inaccessible during the Standstill Period.

(d)
Prior to the execution of this Agreement, Mr. Carl A. Thomason shall have
delivered his unconditional resignation from his current position as a director
of the Company to the Company, which resignation shall be effective immediately
upon the execution of this Agreement. Prior to or concurrently with the
execution of this Agreement, the Company has (i) accepted Mr. Carl A. Thomason’s
resignation from such position as director on the Board and (ii) has approved
the decrease in the size of the Board from thirteen to twelve directors. During
the Standstill Period, the Board will not increase the size of the Board and
will not permit Section IV.E of the Company’s Corporate Governance Guidelines to
be amended.

(e)
Prior to the execution of this Agreement and in compliance with Section IV.E of
the Company’s Corporate Governance Guidelines, (i) Mr. Michael E. Dougherty
shall have delivered an executed and irrevocable resignation (due to reaching
the retirement age) effective prior to or at the 2016 annual meeting of
stockholders of the Company and (ii) the Board has accepted such resignation and
shall not re-appoint Mr. Michael E. Dougherty for election thereafter. As
promptly as practicable after the retirement of Mr. Michael E. Dougherty from
the Board, the Board will decrease its size from twelve to eleven directors.
During the Standstill Period, the Board will not increase the size of the Board
to more than eleven directors.

(f)
The Board will exercise its reasonable best efforts, including the solicitation
of proxies, to elect each of Mr. Daniel B. Silvers and David L. Weinstein at the
2015 Annual Meeting (it being understood that such efforts shall not be less
than the efforts used by the Company to obtain the election of any other
director nominee nominated to serve as director on the Board of the 2015 Annual
Meeting).

(g)
If either of the New Nominees resigns or is otherwise unable to serve as
director (other than as a result of removal, or the failure to be elected at the
2015 annual meeting by the stockholders of the Company), the Company and the
Investors shall select a replacement director, mutually acceptable to the
Company and the Investors, which acceptance shall not be unreasonably withheld.

(h)
If SOA (and for the avoidance of doubt, not Cove Street) materially breaches its
commitments or obligations under this Agreement, upon written notice from the
Company (specifying the relevant facts), SOA agrees to cause Mr. Daniel B.
Silvers (or his replacement director selected pursuant to Section 1(g)) to
resign promptly from the Board and the provisions of Sections 1(a), 1(b) and
1(e) – 1(g) shall terminate with respect to Mr. Daniel B. Silvers, except that
if such material breach can be cured, SOA shall have fifteen business days after
the date of such written notice within which to cure its material breach and
this Section 1(h) shall not apply in the event of such cure.

2.
Proxy Solicitation Materials. The Company agrees that the Company’s “proxy
statement” (as defined in Rule 14a-1 promulgated under the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) with respect to the 2015
Annual Meeting (such proxy statement, the “2015 Proxy Statement”) and




2

--------------------------------------------------------------------------------



all other solicitation materials to be delivered to stockholders in connection
with the 2015 Annual Meeting will be prepared in accordance with, and in a
manner consistent with the intent and purpose of, this Agreement.  The Company
will provide each Investor with a true and complete copy of any portion of the
2015 Proxy Statement or other “soliciting materials” (as used in Rule 14a-6
promulgated under the Exchange Act) with respect to the 2015 Annual Meeting, in
each case that refer to the Investors, the New Nominees or this Agreement, at
least two business days before filing such materials with the SEC in order to
permit the Investors a reasonable opportunity to review and comment on such
portions, and will consider in good faith any comment received from the
Investors and their respective counsel relating to such portions.  
Except as required by applicable law, the Company will use the same or
substantially similar language, or any summary thereof that is agreed upon for
the foregoing filings, in all other filings with the SEC that disclose, discuss,
refer to or are being filed in response to or as a result of this
Agreement.  Each Investor will promptly provide all information relating to the
New Nominees and other information to the extent required under applicable law
to be included in the Company’s 2015 Proxy Statement and any other soliciting
materials (as such term is used in Rule 14a-6 promulgated under the Exchange
Act) to be filed with the SEC or delivered to stockholders of the Company in
connection with the 2015 Annual Meeting. The 2015 Proxy Statement and other
soliciting materials will contain the same type of information and manner of
presentation concerning the New Nominees as provided for the Company’s other
independent director nominees.
3.
Standstill. Except with the prior written consent of the Company, at all times
during the Standstill Period (as defined below in Section 21), each Investor
agrees, severally, but not jointly, not to, directly or indirectly, and will
cause each of its respective Affiliates (as defined in Section 21) not to,
directly or indirectly:

(a)
effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or cause or participate in or in any way
assist, facilitate or encourage any other individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure (collectively, a "Person") to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in, any "solicitation"
of "proxies" (as such terms are used in the proxy rules of SEC) to vote any
Voting Securities of the Company or consent to any action from any holder of any
Voting Securities of the Company or conduct or suggest any binding or nonbinding
referendum or resolution or seek to advise, encourage or influence any Person
with respect to the voting of or the granting of any consent with respect to any
Voting Securities of the Company;

(b)
propose or nominate, or cause or encourage any Person to propose or nominate,
any candidates to stand for election to the Board, or seek the removal of any
member of the Board;

(c)
form, join or otherwise participate in any "partnership, limited partnership,
syndicate or other group" (other than any group among some or all of the
Affiliates of the Investors) within the meaning of Section 13(d)(3) of the
Exchange Act with respect to the Common Stock, or deposit any shares of Common
Stock in a voting trust or similar arrangement, or subject any shares of Common
Stock to any voting agreement or pooling arrangement, or grant any proxy with
respect to any shares of Common Stock (other than to a designated representative
of the Company pursuant to a proxy statement of the Company) or otherwise act in
concert with any Person with respect to the Common Stock (other than Affiliates
of the Investors);




3

--------------------------------------------------------------------------------



(d)
seek to call, or to request the call of, or call a special meeting of the
stockholders of the Company, or make a request for a list of the Company's
stockholders or other Company records;

(e)
otherwise act, alone or in concert with others, to control or seek to control,
to seek representation on, or to influence or seek to influence, whether through
litigation or otherwise, the management, the Board or the policies of the
Company; provided, however, that nothing herein shall prohibit the Investors
from complying with legal or regulatory requirements, including, without
limitation, the filing of any report or schedule required to be filed with the
SEC, and provided, further that each of the Investors and their Affiliates, may
privately communicate their views to the management or the Board;

(f)
effect, seek to effect or in any way assist or facilitate any other Person in
effecting or seeking to effect any: (i) tender offer or exchange offer to
acquire securities of the Company; (ii) acquisition of any interest in any
material asset or business of the Company or any of its subsidiaries; (iii)
merger, acquisition, share exchange or other business combination involving the
Company or any of its subsidiaries; or (iv) recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or material portion of its or their
businesses;

(g)
other than through open market broker sale transactions where the identity of
the purchaser is unknown, sell, offer or agree to sell directly or indirectly,
through any swap or hedging transaction or otherwise, any security of the
Company or any right decoupled from such underlying security held by either
Investor to any Person that would knowingly result in such Person, together with
its Affiliates, owning, controlling or otherwise having any beneficial or other
ownership interest in the aggregate of 10% or more of the shares of Common Stock
outstanding at such time or would increase the beneficial or other ownership
interest of any Person who, together with its Affiliates, has a beneficial or
other ownership interest in the aggregate of 10% or more of the shares of the
Common Stock outstanding at such time, except in each case in a transaction
approved by the Board;

(h)
request that the Company or any of its Representatives amend or waive any
provision of this Section 3; or

(i)
otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.

Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including any New Nominee,
from exercising his or her rights and fiduciary duties as a director of the
Company.
4.
Non-Disparagement. During the Standstill Period, each Investor, severally, but
not jointly, agrees that neither it nor any of its respective partners,
officers, directors or employees shall, and the each Investor, severally, but
not jointly, shall cause each of its Affiliates not to, make, or cause to be
made, any comments or statements by press release or similar public statement to
the press or media, or in any SEC filing, any statement or announcement that
disparages, the Company, its partners, officers, directors or employees. During
the Standstill Period, neither the Company nor any of its officers or directors
shall, make, or cause to be made, by press release or similar public statement,
including to the press or media or in an SEC filing, any statement or
announcement that disparages, the Investors, their respective Affiliates,
officers, directors




4

--------------------------------------------------------------------------------



or employees; provided that nothing herein shall be deemed to prevent either of
the Investors or the Company from complying with their respective disclosure
obligations under applicable law or the rules and regulations of the New York
Stock Exchange (or any other securities exchange on which the Company’s
securities are traded).
5.
Voting. Notwithstanding anything in this Agreement to the contrary, until the
end of the Standstill Period, each Investor, severally, but not jointly, agrees
to cause, and for purposes of the number of shares held in SOA’s separately
managed account, SOA agrees to use its reasonable best efforts to cause, all
Voting Securities with respect to which it has any voting authority, whether
owned of record or beneficially owned, as of the record date for any annual or
special meeting of stockholders or in connection with any solicitation of
stockholder action by written consent (each a “Stockholders Meeting”) within the
Standstill Period, in each case that are entitled to vote at any such
Stockholders Meeting to be present for quorum purposes and to be voted at all
such Stockholders Meetings or at any adjournment or postponement thereof:

(i)
for all existing directors nominated by the Board for election at such
Stockholders Meeting, as well as the New Nominees; and

(ii)
in accordance with any recommendation of the Board on any proposal or other
business set forth on Schedule 1 hereto.

SOA hereby represents and warrants to the Company that there are no more than
25,000 shares of Voting Securities held in SOA’s separately managed account.
6.
Public Announcement. As soon as practicable on or after the date hereof, the
Company shall issue a joint press release, a copy of which is attached hereto as
Exhibit A (the “Press Release”).

7.
Representations and Warranties of each Party. The Company represents and
warrants to each Investor and each of the Investors, severally, but not jointly,
represents and warrants to the Company that:

(a)
Such Party has all requisite company and other power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.

(b)
This Agreement has been duly and validly authorized, executed and delivered by
it and is a valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.

(c)
This Agreement will not result in a violation of any term or condition of any
agreement to which such Party is party or by which such Party may otherwise be
bound or of any law, rule, license, regulation, judgment, order or decree
governing or affecting such Party.

8.
Representations and Warranties of SOA. SOA represents and warrants that, as of
the date hereof:

(a)
It beneficially owns 359,224 shares of Common Stock.

(b)
It has an economic exposure to, including without limitation, through derivative
transactions, an aggregate of 359,224 shares of Common Stock.

(c)
Except for such ownership or exposure, neither SOA nor any of its Affiliates has
any other direct or indirect beneficial ownership (as defined in Section 21) of,
and/or economic exposure to, any




5

--------------------------------------------------------------------------------



Voting Securities or rights or options to own or acquire any Voting Securities,
including through any derivative transaction.
(d)
It acknowledges that the New Nominees may not share confidential information
relating to the Company with SOA, any of its directors, officers, other
employees or attorneys.

9.
Representations and Warranties of Cove Street. Cove Street represents and
warrants that, as of the date hereof:

(a)
It beneficially owns 2,132,059 shares of Common Stock.

(b)
It has an economic exposure to, including without limitation, through derivative
transactions, an aggregate of 2,132,059 shares of Common Stock.

(c)
Except for such ownership or exposure, neither Cove Street nor any of its
Affiliates has any other direct or indirect beneficial ownership of, and/or
economic exposure to, any Voting Securities or rights or options to own or
acquire any Voting Securities, including through any derivative transaction.

(d)
It acknowledges that the New Nominees may not share confidential information
relating to the Company with Cove Street, any of its directors, officers, other
employees or attorneys.

10.
Miscellaneous. Each Party recognizes and agrees that if for any reason any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached, immediate and irreparable harm or injury would
be caused for which money damages would not be an adequate remedy. Accordingly,
each Party agrees that, in addition to any other remedy the other Party may be
entitled to at law or equity, the other Party is entitled to an injunction or
injunctions to prevent any breach of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Chancery Court of
the State of Delaware or, if that court lacks subject matter jurisdiction, the
United States District Court for the District of Delaware (collectively, the
“Chosen Courts”). THIS AGREEMENT IS GOVERNED IN ALL RESPECTS, INCLUDING WITHOUT
LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH
STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

If any action is brought in equity to enforce any provision of this Agreement,
no Party will allege, and each party hereby waives the defense, that there is an
adequate remedy at law. Furthermore, each Party:
(a)
Consents to submit itself to the personal jurisdiction of the Chosen Courts if
any dispute arises out of this Agreement or the transactions contemplated
hereby.

(b)
Agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any Chosen Court.

(c)
Agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by thereby in any court other than the Chosen Courts
and each Party irrevocably waives any right to trial by jury.




6

--------------------------------------------------------------------------------



(d)
Agrees to waive any bonding requirement under any applicable law, in the case
any other party seeks to enforce the terms by way of equitable relief.

(e)
Irrevocably consents to service of process by a reputable overnight mail
delivery service, signature requested, to the address of such parties’ principal
place of business or as otherwise provided by applicable law.

(f)
WAIVES ANY RIGHT TO A JURY TRIAL OF ANY CONTROVERSY OR CLAIM ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE MAKING, PERFORMANCE OR INTERPRETATION THEREOF,
INCLUDING FRAUDULENT INDUCEMENT THEREOF.

11.
No Waiver. Any waiver by any Party of a breach of any provision of this
Agreement does not operate as, nor is construed to be, a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of any Party to insist upon strict adherence to any term
of this Agreement on one or more occasions is not a waiver and does not deprive
that Party of the right thereafter to insist upon strict adherence to that or
any other term of this Agreement.

12.
Entire Agreement. This Agreement and the exhibits hereto contain the entire
understanding of the Parties with respect to the subject matter hereof and may
be amended only by an agreement in writing executed by the Parties.

13.
Notice. All notices, consents, requests, instructions, approvals or other
communications provided for herein and all legal process with regard hereto will
be in writing and will be deemed validly given, made or served, if:

(a)
Given by facsimile or email, when such facsimile or email is transmitted to the
facsimile number or email address below.

(b)
Or if given by any other means, when actually received during normal business
hours at the applicable address specified as follows:

(i)
if to the Company:

Forestar Group Inc.
6300 Bee Cave Road, Building 2, Suite 500
Austin, TX 78746
Attn: David M. Grimm, Esq.,    
Executive Vice President, General Counsel and Secretary
Facsimile: (512) 433-5203
Email: david.grimm@forestargroup.com
(ii)
with a copy, which will not constitute notice, to:




7

--------------------------------------------------------------------------------



Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, NW
Washington, DC 20005
Attn: Jeremy D. London
Facsimile: (202) 661-8299
Email: jeremy.london@skadden.com
Attn: Richard J. Grossman
Facsimile: (917) 777-2116
Email: richard.grossman@skadden.com
(iii)
if to SOA:

Spring Owl Associates LLC
1370 Avenue of the Americas, 28th Floor
New York, NY 10019
Attn:    Andrew Wallach
Managing Member
Facsimile: (212) 445-7801
Email: awallach@springowl.com
(iv)
or if to Cove Street:

Cove Street Capital, LLC
2101 East El Segundo Boulevard, Suite 302
New York, NY 10019
Attn:    Daniele Beasley
Chief Compliance Officer; Member
Facsimile: (424) 221-5888
Email: dbeasley@covestreetcapital.com
(v)
with a copy, which will not constitute notice, to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn: David E. Rosewater
Facsimile: (212) 593-5955
Email:     david.rosewater@srz.com
14.
Severability. If at any time after the date hereof, any provision of this
Agreement is held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision has no force or effect, but the illegality or
unenforceability of such provision has no effect on the legality or
enforceability of any other provision of this Agreement.

15.
Counterparts. This Agreement may be executed in counterparts, which together
will constitute a single agreement.




8

--------------------------------------------------------------------------------



16.
Successors and Assigns. This Agreement is not assignable by any Party but is
binding on any successor of such Party.

17.
No Third-Party Beneficiaries. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.

18.
Fees and Expenses. The Company will reimburse the Investors up to an aggregate
of $175,000 in documented out-of-pocket costs, fees and other expenses incurred
by either Investor in connection with, relating to or resulting from its efforts
and actions, and any preparations therefor, prior to the execution and delivery
of this Agreement in connection with the Company. Except as provided in this
Section 18, no Party is responsible for any cost, fee or expense of any other
Party in connection with this Agreement.

19.
Expiration of Standstill Period. Upon the expiration of the Standstill Period in
accordance with Sections 3 and 21, this Agreement immediately and automatically
terminates in its entirety and no Party has any further right or obligation
under this Agreement; provided, that:

(a)
Section 1(b) survives in accordance with its terms;

(b)
The obligation of the Company to (i) procure Mr. Michael E. Dougherty’s
resignation, (ii) not re-appoint Mr. Michael E. Dougherty to the Board
thereafter and (iii) decrease the size of the Board to eleven directors, each as
outlined in Section 1(e) survives in accordance with its terms; and

(c)
no Party is released from any breach of this Agreement that occurred before its
termination.

20.
Interpretation and Construction. Each Party acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement and that each Party has executed the
same with the advice of said counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and any and all
drafts relating thereto exchanged among the Parties is deemed the work product
of all Parties and may not be construed against any Party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
Party that drafted or prepared it is of no application and is hereby expressly
waived by each Party and any controversy over any interpretation of this
Agreement will be decided without regard to events of drafting or preparation.
The section headings contained in this Agreement are for reference only and do
not affect in any way the meaning or interpretation of this Agreement.

21.
Other Definitions. As used in this Agreement:

(a)
“Affiliate” has the meaning in Rule 12b-2, promulgated by the SEC under the
Exchange Act.

(b)
“Beneficial owner” and “beneficially own” have their respective meanings in Rule
13d-3 promulgated by the SEC under the Exchange Act.

(c)
“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability or unlimited liability company, joint
venture, estate, trust, association, organization or other entity of any kind or
nature.




9

--------------------------------------------------------------------------------



(d)
“Standstill Period” means the period from the date hereof until the earlier of
(x) February 1, 2016, (y) 25 days before the nomination deadline for the 2016
annual meeting of the stockholders of the Company and (z) ten business days
after such date, if any, that either Investor provides written notice to the
Company (specifying the relevant facts) that the Company has materially breached
any of its commitments or obligations under this Agreement, except that if such
material breach can be cured, the Company shall have fifteen business days after
the date of such written notice within which to cure its material breach and
this clause (z) shall not apply in the event of such cure.

(e)
“Voting Securities” means:

(i)
the common stock, par value $0.01 per share, of the Company (the “Common
Stock”).

(ii)
all other securities of the Company entitled to vote in the election of
directors.

(iii)
all securities convertible into, or exercisable or exchangeable for Common Stock
or other securities, whether or not subject to the passage of time or any other
contingency.

***









10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.
 
FORESTAR GROUP INC.
 
 
 
 
 
By:
/s/ J M. DeCosmo
 
 
James M. DeCosmo
 
 
President and Chief Executive Officer


[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------





 
SPRINGOWL ASSOCIATES LLC
 
 
 
 
 
 
 
 
 
By: SpringOwl Asset Management LLC


 
 
 
 
 
By:
/s/ A Wallach
 
Name:
Andrew Wallach


 
Title:
Managing Member




[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------





 
COVE STREET CAPITAL, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jeff Bronchick
 
Name:
Jeff Bronchick




 
Title:
Principal + CIO




[Signature Page to Director Nomination Agreement]



--------------------------------------------------------------------------------




Schedule I


1.
Advisory approval of the Company’s executive compensation.



2.
To ratify the Audit Committee’s appointment of Ernst & Young LLP as our
independent registered public accounting firm for the year 2015.



3.
To approve the amendments to the Company's Amended and Restated Certificate of
Incorporation to declassify the Company's Board of Directors.




[Schedule I to the Director Nomination Agreement]